



 
GREAT LAKES BANCORP, INC.
 
RESTATED 2002 STOCK OPTION PLAN
 
 
Under an Agreement and Plan of Reorganization dated as of February 10, 2003 (the
“Plan of Reorganization”), between Greater Buffalo Savings Bank (the “Bank”) and
Great Lakes Bancorp, Inc. (the “Corporation”), it was agreed that the
Corporation would become a holding corporation for the Bank and the sole holder
of all issued and outstanding shares of its common stock, and that each whole or
fractional share of Bank common stock issued and outstanding immediately prior
to the reorganization would automatically be converted into the same number and
class of shares of the common stock of the Corporation.
 
Section 5 of the Plan of Reorganization provided that, at the effective date
defined in the Plan of Reorganization (the “Effective Time”), the Greater
Buffalo Savings Bank 2002 Stock Option Plan (the “2002 GBSB Plan”) would be
transferred to and would be continued as a stock option plan of the Corporation
 
The 2002 GBSB Plan was approved by the shareholders of the Bank on April 30,
2002. Pursuant to regulations applicable to the Bank, the Superintendent of
Banks of the New York State Banking Department (the “Superintendent”) also
approved the 2002 GBSB Plan. The shareholders of the Bank and the Superintendent
approved the Plan of Reorganization on April 29, 2003 and April 17, 2003,
respectively, providing for the transfer of the 2002 GBSB Plan to the
Corporation. As of the Effective Time, the Board of Directors of the Corporation
approved the amendment of the 2002 GBSB Plan to reflect its transfer and
continuation and directed the appropriate officers to amend the plan
accordingly.
 
Therefore, the Corporation hereby amends and restates the former 2002 GBSB Plan
to reflect its transfer and continuation as the Great Lakes Bancorp, Inc.
Restated 2002 Stock Option Plan (the “Plan”).
 
1. Purposes of Plan. The purposes of this Plan are to provide for stock options
(“Options”) as incentives for key employees, titled assistants, officers and/or
directors of the Corporation and its Subsidiary Corporations, as hereinafter
defined and in certain instances to compensate founding directors for their
efforts in founding the Bank or directors for attending meetings of the
Corporation’s Board of Directors or committees of the Corporation’s Board of
Directors, through acquisition or increased ownership of the Corporation’s
common stock, par value $5.00 per share (“Common Stock”), and where appropriate
to encourage such individuals to put forth maximum efforts for the success of
the Corporation’s business. It is intended that Options granted to employees
under the Plan will constitute incentive stock options (“ISOs”) within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”). It is also intended that Options granted to non-employee officers and
directors pursuant to this Plan shall be non-qualified options (“NQSOs”) for
purposes of the Code.
 
2. Definitions. As used in the Plan, the following words and phrases shall have
the meanings indicated:
 
(a) Board of Directors shall mean the Board of Directors of the Corporation.
 

 

--------------------------------------------------------------------------------

 



 
(b) Disability shall mean a mental or physical condition which in the opinion of
a majority of the Option Committee renders an individual unable or incompetent
to properly carry out the responsibilities attendant to the individual’s
employment. The decision of the Option Committee shall be conclusive and binding
on all parties.
 
(c) Disinterested Director shall mean a director of the Corporation who is not
an employee or officer of the Corporation and is not under consideration for a
grant of Options at the time the Option Committee acts with respect to such
grants.
 
(d) Fair Market Value per share as of a particular date shall mean (i) if the
shares of Common Stock are then traded in the over-the-counter market, the
average of the closing bid and asked prices for the shares of Common Stock in
the over-the-counter market on the latest date prior to such date for which such
prices are available; or (ii) if the shares of Common Stock are then listed on
an established national securities exchange, the average of the opening and
closing prices on such exchange on the latest date prior to such date for which
such prices are available, or (iii) if the shares of Common Stock are not then
traded in the over-the-counter market or listed on an established national
securities exchange, such value as the Option Committee shall determine based on
a reasonable method selected by the Option Committee in its discretion, such
method to include such factors as (a) the market value of shares of comparable
banks and (b) the trend of the bank’s earnings. The Fair Market Value of stock
is to be determined without regard to any restriction, other than a restriction
which, by its terms, will never lapse.
 
(e) Option Committee shall mean the committee responsible for administering the
Plan as described in Section 3 hereof.
 
(f) Optionee shall mean an employee, officer or director of the Corporation or a
Subsidiary Corporation to whom an Option has been granted under the Plan.
 
(g) Retirement shall mean either (i) the termination, retirement or resignation
of an Optionee at a time when the Optionee is eligible for immediate
commencement of pension benefits under the provisions of any retirement plan for
employees of the Bank or the Corporation or any Subsidiary Corporation as then
in effect, or (ii) any other voluntary or involuntary termination of employment
by an Optionee which the Board of Directors designates as a retirement for the
purposes of this Plan.
 
(h) Subsidiary Corporation shall mean any corporation (other than the
Corporation) in an unbroken chain of corporations beginning with the Corporation
if, at the time of granting an Option, each of the corporations other than the
last corporation in the unbroken chain owns stock possessing fifty percent (50%)
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.
 
3. Administration. The Plan shall be administered by the Option Committee, which
shall have the authority to administer the Plan and to exercise all the powers
and authority either specifically granted to it under the Plan or necessary or
advisable in the administration of the Plan, including, without limitation, the
authority to grant Options; to determine the Option purchase price of the shares
of Common Stock subject to an Option; to determine the individuals to whom, and
the times at which, Options shall be granted; to determine the number of shares
to be covered by each Option and the terms and conditions of each Option; to
interpret the Plan; to prescribe, amend and rescind rules and regulations
relating to the Plan; to determine the terms and provisions of the Option
Agreements provided for in Section 6(j) hereof to be entered into in connection
with Options granted under the Plan; and to make all other determinations deemed
necessary or advisable for the administration of the Plan. All determinations
and interpretations made by the Option Committee shall be final, conclusive and
binding on all persons, including Optionees and their legal representatives,
successors in interest and beneficiaries. The Option Committee may delegate to
one or more of its members or to one or more agents administrative or record
keeping duties as it may deem advisable.
 

 
2

--------------------------------------------------------------------------------

 



 
The Option Committee shall consist of those directors elected from time to time
by the Board of Directors, except that only Disinterested Directors shall be
permitted to serve on the Option Committee. The Board of Directors shall
designate one of the members of the Option Committee as its chairman, and the
Option Committee may appoint a secretary (who need not be a member of the Option
Committee). The Option Committee shall hold its meetings at such times and
places as it may determine. A majority of its members, present in person or all
of its members by conference telephone, shall constitute a quorum. All
determinations of the Option Committee at a meeting thereof in person or by
conference telephone call shall be made by a majority of its members
participating in such a meeting. The Option Committee may make any decision or
determination by the unanimous written consent of all its members. The Board of
Directors shall fill any vacancy in the Option Committee. No member of the
Option Committee shall be liable for any act or omission with respect to his or
her service on the Option Committee, if he or she acts in good faith and in a
manner he or she reasonably believes to be in or not opposed to the best
interests of the Corporation.
 
4. Persons Eligible to Receive Options.
 
(a) In General. Options under the Plan may be granted in the discretion of the
Option Committee to key employees, titled assistants, officers, founding
directors and/or directors of the Corporation or any Subsidiary Corporation.
Options may be granted to such eligible individuals whether or not they hold or
have held Options previously granted under the Plan or otherwise granted by the
Corporation or a Subsidiary Corporation, subject to any restrictions set forth
in the Plan. In selecting individuals to whom Options shall be granted, the
Option Committee shall take into consideration any factors it may deem relevant,
including the duties of the respective individuals and such individuals’ past,
present and potential contributions to the success of the Corporation and its
Subsidiary Corporations.
 
(b) Ten-Percent Stockholders. An individual who owns more than 10% of the total
combined voting power of all classes of outstanding stock of the Corporation or
any of its Subsidiary Corporations (as determined in accordance with Section
424(d) of the Code) will not be eligible for the grant of an ISO unless (i) the
Option Price is at least 110% of the Fair Market Value of a share of Common
Stock on the date of grant and (ii) the Option by its terms is not exercisable
after the expiration of 5 years from the date of grant.
 
(c) Directors. Notwithstanding anything to the contrary contained herein, the
Corporation shall, on or before January 30 of each year during the term of this
Plan, award options for one thousand (1000) shares of Common Stock to each
director of the Corporation, who is not a full time employee of the Corporation
or any Subsidiary Corporation, for all meetings of the Board of Directors of the
Corporation or any committee thereof which such director attended during the
preceding fiscal year of the Corporation, in lieu of paying any cash
consideration to the directors for their service as such or for attending such
meetings. The foregoing sentence shall be inoperative if, on or before the first
day of any fiscal year or the effective date of the Plan, the Board of Directors
adopts a resolution providing for the payment of cash consideration to the
directors for their service as such and for attending meetings of the Board of
Directors and the committees thereof during the ensuing fiscal year or the
remainder of the fiscal year during which the Plan first became effective.
 

 
3

--------------------------------------------------------------------------------

 



 
5. Stock Available for Options. The number of shares of voting Common Stock
available for Options granted under the Plan shall be 217,460. Such amount may
be adjusted pursuant to Section 6(g) hereof. Shares of Common Stock used for
purposes of the Plan shall be authorized and unissued shares, or issued shares
designated on the Corporation’s balance sheet as “treasury shares.” Shares of
Common Stock subject to Options which have terminated or expired prior to
exercise shall be available for subsequent grants of Options under the Plan.
 
6. Terms and Conditions of Options. The Option Committee shall prescribe the
terms and conditions of the Options granted to each individual, which terms and
conditions need not be the same in each case, subject to the following:
 
(a) Option Price. The price at which each share of Common Stock subject to an
Option may be purchased (the “Option Price”) shall be determined by the Option
Committee. The Option Price shall be not less than the greater of $10 or one
hundred percent (100%) of the Fair Market Value of the shares of Common Stock on
the date of grant of the Option, or any higher percentage required by Section
4(b). The Option Price shall be subject to adjustment as provided in Section
6(g).
 
(b) Option Period. The period during which an Option may be exercised shall be
determined by the Option Committee subject to the vesting schedule in subsection
(c) below, and shall in no event be more than ten (10) years from the date of
grant of such Option, or any shorter period required by Section 4(b). The
exercise period shall be subject to earlier termination as provided in Section 8
hereof. The date of grant of an Option shall be the date specified by the Option
Committee in its resolution granting the Option (which date may not be earlier
than the date of the resolution).
 
(c) Vesting and Exercisability. Provided that an Optionee shall otherwise be
entitled to exercise an Option in accordance with terms of this Plan, the right
of an Optionee to exercise an Option granted under the Plan will vest as
follows:
 

           
Percent of
     
Options That Become Vested
 
Date
 
and Exercisable
 
1 Year After
     
Date of Grant
   
20
%
         
2 Years After
       
Date of Grant
   
20
%
         
3 Years After
       
Date of Grant
   
20
%
         
4 Years After
       
Date of Grant
   
20
%
         
5 Years After
       
Date of Grant
   
20
%
         
 
   
100
%


 
4

--------------------------------------------------------------------------------

 





Notwithstanding any other provision contained herein to the contrary, Options
awarded to individuals who served as founding directors of the Bank for services
rendered and risk incurred in incorporating the Bank shall vest and become
exercisable immediately upon receipt. Additionally, Options awarded to any
directors of the Corporation in lieu of compensation for attending meetings of
the Corporation’s Board of Directors or committees of the Corporation’s Board of
Directors shall vest and become exercisable immediately upon receipt.
 
In the event of the death, Retirement or Disability of an Optionee while
employed by the Corporation or a Subsidiary Corporation, or the termination of
the Optionee’s employment with the Corporation or a Subsidiary Corporation
without Cause, as defined below, or the resignation, removal, or failure of an
Optionee who is a director of the Corporation to be re-elected to the Board of
Directors of the Corporation, all unexpired Options held by such Optionee shall
be deemed 100% vested and exercisable as of the date of such death, Retirement
or Disability or termination of employment or expiration of service as a
director of the Corporation. If an Optionee’s employment with the Corporation or
a Subsidiary Corporation is terminated for Cause, all unexercised Options will
be forfeited and will expire on the date of the Optionee’s termination for
Cause, unless otherwise determined by the Option Committee in its discretion.
For purposes of this Section 6(c) the term “Cause” shall mean any of the
following: (i) the Optionee’s conviction of any felony offense involving monies
or other property, or any crime of moral turpitude, or the commission of fraud
or embezzlement; (ii) the Optionee’s breach of any of his or her fiduciary
duties to the Corporation or any Subsidiary Corporation which breach materially
adversely affects the business of the Corporation or any Subsidiary Corporation;
(iii) the Optionee’s willful and continued neglect or failure, after written
demand, to discharge his or her duties or failure to obey a specific written
direction from the Board of Directors or Chief Executive Officer of the
Corporation or any Subsidiary Corporation; or (iv) the Optionee’s violation of
any non-competition or confidentiality agreement with the Corporation or any
Subsidiary Corporation.
 
(d) Exercise of Options and Payment. An Optionee, or transferee pursuant to
Section 6(f) hereof, may exercise an Option as to any or all shares of Common
Stock as to which the Option has become exercisable; provided, however, an
Option may not be exercised for fewer than one hundred (100) shares of Common
Stock, or the number of shares of Common Stock remaining as to which such Option
is then exercisable, whichever is smaller. The Option shall be exercised by
delivering to the Corporation written notice of such exercise setting forth the
number of shares of Common Stock to be purchased and the name in which such
shares shall be registered, together with a certified check, bank draft or money
order, in the full amount of the purchase price therefor, in each case payable
to the order of the Corporation in United States dollars; provided, however,
that such purchase price may in the alternative, to the extent permitted by law,
be paid by assigning and delivering to the Corporation shares of Common Stock
having in the aggregate on the date of exercise a Fair Market Value equal to
such purchase price; and provided further that at the election of the Option
Committee, to the extent permitted by law, such purchase price may consist of
other property, tangible or intangible, or labor or services actually received
by or performed for the Corporation or for its benefit, or a combination
thereof. In the absence of fraud in the transaction, the judgment of the Board
of Directors as to the value of the consideration received upon the exercise of
an Option shall be conclusive.
 

 
5

--------------------------------------------------------------------------------

 



 
If the Optionee so requests, shares of Common Stock purchased upon exercise of
an Option may be issued in the name of the Optionee or another person provided
that any such shares will be subject to the restrictions contained in Section
6(k) hereof.
 
The shares of Common Stock issued to an Optionee upon the exercise of an Option
may be restricted from further transfer for any period which may be required
under applicable securities laws, in which case the stock certificates therefor
shall contain a reference to such restriction.
 
(e) No Right to Continued Employment. Nothing in this Plan or in any Option
granted pursuant to the Plan shall confer or be deemed to confer on any
individual any right to continue in the employ of the Corporation or any
Subsidiary Corporation or be deemed to restrict in any way the right of the
Corporation or a Subsidiary Corporation to terminate his or her employment at
any time.
 
(f) Non-Transferability of Options. During the lifetime of an Optionee, Options
held by such Optionee shall be exercisable only by such Optionee or, in the
event of an Optionee’s Disability, by his guardian or legal representative. No
Option shall be assignable or transferable by an Optionee other than by will or
applicable laws of descent and distribution.
 
(g) Adjustments for Change in Stock Subject to Plan and Other Events.
 
(1) In the event of a reorganization, recapitalization, stock split, stock
dividend, combination of shares, merger, consolidation, rights offering, or any
other change in the corporate structure or shares of Common Stock of the
Corporation, the number of shares of Common Stock available for Options, the
number of such shares covered by outstanding Options, and/or the Option Price
per share shall be proportionately adjusted by the Board of Directors to reflect
any increase or decrease in the number of issued and outstanding shares of
Common Stock; provided, however, that any fractional shares resulting from such
adjustment shall be eliminated by rounding down to the nearest whole number of
shares. The Board of Director’s determinations of adjustments shall be final,
binding and conclusive.
 
(2) In connection with (i) any sale or transfer by the Corporation of all or
substantially all its assets, or (ii) any acquisition, directly or indirectly
(including by way of tender or exchange offer, merger or consolidation), of all
or a majority of the then outstanding voting securities of the Corporation by
any person or any group (within the meaning of Section 13(d)(1) of the
Securities Exchange Act of 1934), other than the Corporation or a Subsidiary
Corporation, all outstanding Options under the Plan shall become fully vested
and exercisable in full, on and after (i) 15 days prior to the effective date of
such sale, transfer or acquisition or (ii) the date of commencement of such
tender or exchange offer, as the case may be. Notwithstanding the foregoing, in
no event shall any Option be exercisable at or after the date of termination
otherwise applicable to the exercise period of such Option.
 
(3) In the event of the proposed dissolution or liquidation of the Corporation,
or any consolidation or merger in which the Corporation is the surviving
corporation and in which there is a reclassification or change of the shares of
Common Stock (other than a change in par value), all outstanding Options under
the Plan shall become fully vested and exercisable upon the Corporation’s
adoption of the plan or agreement related to such event. The Option Committee
may provide that the holder of each Option then exercisable shall have the right
to exercise such Option (at its then Option Price) solely for the kind and
amount of shares of stock and other securities, property, cash or any
combination thereof that such Optionee would receive upon such dissolution,
liquidation, or corporate consolidation or merger if the Optionee were already
the holder of the number of shares of Common Stock for which such Option is
exercisable; or the Option Committee may provide in the alternative, that each
Option granted under the Plan shall terminate as of a date to be fixed by the
Board of Directors, provided, however, that not less than thirty (30) days
written notice of the date so fixed shall be given to each Optionee, who shall
have the right, during the period of thirty (30) days preceding such
termination, to exercise each Option as to all or any part of the shares of
Common Stock subject thereto.
 

 
6

--------------------------------------------------------------------------------

 



 
(4) Paragraphs (2) and (3) of this Section 6(g) shall not apply to any merger or
consolidation in which the Corporation is the surviving corporation and shares
of Common Stock are not converted into or exchanged for stock, securities of any
other corporation, cash or any other thing of value.
 
(h) Registration, Listing and Qualification of Shares of Stock. Each Option
shall be subject to the requirement that if at any time the Board of Directors
or the Option Committee shall determine that the registration, listing or
qualification of the shares of Common Stock subject thereto, upon any securities
exchange or under any federal or state law, or the consent or approval of any
governmental regulatory body, is necessary or desirable as a condition of, or in
connection with, the granting of such Option or the purchase of shares of Common
Stock thereunder, no such Option may be exercised unless and until such
registration, listing, qualification, consent or approval has been effected or
obtained free of any conditions not acceptable to the Option Committee or Board
of Directors. The Corporation may require that any person exercising an Option
make such representations and agreements and furnish such information as the
Corporation deems appropriate to assure compliance with the foregoing or any
other applicable legal requirement.
 
(i) Rights as a Stockholder. An Optionee shall have no rights as a stockholder
with respect to any shares covered by the Option until the date of the issuance
of a stock certificate to him or her for such shares. No adjustment shall be
made for dividends (ordinary or extraordinary, whether in cash, securities or
other property) or distributions or other rights for which the record date is
prior to the date such stock certificate is issued, except as provided in
Section 6(g) hereof.
 
(j) Option Agreements. Each Option granted pursuant to the Plan shall be
evidenced by a written option agreement (“Option Agreement”) between the
Corporation and the Optionee, which agreement shall, subject to the terms and
conditions contained in the Plan, state: the number of shares of Common Stock to
which the Option relates, the Option Price, and that the terms and conditions of
this Plan shall be incorporated therein by reference. Each Option Agreement
shall contain such other provisions, including, without limitation, the
imposition of restrictions upon the exercise of an Option, as the Option
Committee shall deem advisable. Each Option Agreement also will specify whether
the Option is an ISO or NQSO. However, if any portion of an Option does not meet
the requirements to qualify as an ISO, that portion will be an NQSO.
 

 
7

--------------------------------------------------------------------------------

 



 


(k) Sale of Shares. An Optionee may not sell any Common Stock which is acquired
pursuant to the exercise of an Option hereunder for a period of six (6) months
after he acquires such Common Stock.
 
(l) Limitation on Amount. The aggregate Fair Market Value (determined with
respect to each ISO as of the time the ISO is granted) of the shares of Common
Stock with respect to which ISOs are exercisable for the first time by an
Optionee during any calendar year (under this Plan or any other ISO plan of the
Corporation or any Subsidiary Corporation) may not exceed $100,000.
 
7. Agreement by Optionee Regarding Withholding Taxes. If the Option Committee
shall so require, each Optionee shall agree that as a condition of exercise of
an Option:
 
(a) no later than the date of exercise of any Option granted hereunder, the
Optionee will pay to the Corporation or make arrangements satisfactory to the
Option Committee regarding payment of any federal, state or local taxes of any
kind required by law to be withheld upon the exercise of such Option, and
 
(b) the Corporation shall have the right to deduct from any payment of any kind
otherwise due to the Optionee, federal, state or local taxes of any kind
required by law to be withheld upon the exercise of such Option or to retain a
sufficient number of shares to equal the amount of tax required to be withheld
with respect to the exercise of an Option.
 
8. Term, Amendment and Termination of the Plan. Options may be granted pursuant
to the Plan from time to time within a ten-year period from the date the Plan is
adopted by the Board of Directors; provided, however, that the Board of
Directors may at any time prior to the end of the 10-year period terminate the
Plan. The Board of Directors may at any time suspend, amend or modify the Plan
subject to the approval of the Superintendent to be obtained in accordance with
applicable law; provided, that no amendment or modification to the Plan which
eliminates or adversely affects a right or privilege of an Optionee shall have
any retroactive effect unless required by law. In addition, the approval of the
holders of a majority of the Corporation’s outstanding Common Stock shall be
required to any amendment, other than an adjustment made pursuant to Section
6(g) hereof, which would (i) increase the number of shares of Common Stock as to
which Options may be granted, (ii) change the number of shares of Common Stock
which may be optioned to any single individual, (iii) decrease an Option Price,
(iv) extend the term of the Plan or of an Option, or (v) change the persons or
categories of persons eligible to be granted Options. No termination of the Plan
may, without the consent of an Optionee, adversely affect the rights of such
Optionee under any Option held by such Optionee.
 
9. Approval of Stockholders. This Plan is subject to approval by the holders of
a majority of the outstanding shares of the capital stock of the Corporation
within 12 months of its adoption, and no Option granted hereunder shall be
effective or exercisable prior to such approval. If the Plan is not approved as
provided above, the Plan and all Options granted hereunder shall be null and
void and of no force and effect.
 
10. Other Actions. Nothing contained in the Plan shall be construed to limit the
authority of the Corporation to exercise its corporate rights and powers,
including but not by way of limitation, the right of the Corporation to grant
options for proper corporate purposes other than under the Plan with respect to
any director, employee or other person, firm, corporation or association.
 

 
8

--------------------------------------------------------------------------------

 



 
11. No Obligation to Exercise Option. The granting of an Option shall impose no
obligation upon the Optionee to exercise such Option.
 
12. Investment Purpose. Each Option under the Plan shall be granted on the
condition that the purchase of Common Stock thereunder shall be for investment
purposes, and not with a view to resale or distribution.
 
13. Applicable Law. The Plan and all Options granted under it will be construed
and interpreted in accordance with, and governed by, the laws of the State of
New York, other than its laws regarding choice of law.
 
14. Effective Date. The effective date of the 2002 GBSB Plan is April 29, 2002,
which is the date final approval is given to the GBSB Plan by the
Superintendent. The effective date of the Plan is April 29, 2003, which is the
Effective Time of the Plan of Reorganization.
 
15. Execution. To record the amendment and restatement of the Plan by the Board
of Directors, the Corporation has caused its authorized officer to execute it.
 


 

 
GREAT LAKES BANCORP, INC.
       
By:
/s/ Andrew W. Dorn, Jr.
   
Andrew W. Dorn, Jr.
   
President and Chief Executive Officer



 
 
 
9

--------------------------------------------------------------------------------

 